Name: Commission Regulation (EEC) No 1239/86 of 28 April 1986 correcting Regulation (EEC) No 1191/86 fixing the amount of the subsidiy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 112/26 Official Journal of the European Communities 29 . 4 . 86 COMMISSION REGULATION (EEC) No 1239/86 of 28 April 1986 correcting Regulation (EEC) No 1191/86 fixing the amount of the subsidiy on oil seeds Whereas a a check has shown that two errors were made in an Annex to this Regulation ; whereas, therefore, the Regulation in question should be corrected, HAS ADOPTED THIS REGULATION : Article 1 In the column headed '5th month' in Annex II to Regu ­ lation (EEC) No 1191 /86 opposite '3 . Compensatory aids :  in Spain (Pta) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 505/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (&lt;% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas Commission Regulation (EEC) No 1 191 /86 Q, fixed the amount of the subisidy on oil seeds ;  in Portugal (Esc), the two dashes are replaced by '3 172,46 and '5 503,11 respectively. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 24 April 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 April 1986 For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 362, 31 . 12. 1985, p. 8 . (3) OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 51 , 28 . 2 . 1986, p . 1 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . 0 OJ No L 143, 30 . 5 . 1984, p . 4 . 0 OJ No L 107, 24 . 4. 1986, p . 40 .